F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         MAR 7 2002
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk


UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 01-6338
                                                (Western District of Oklahoma)
v.
                                                  (D.C. Nos. 01-CV-305-C,
                                                        99-CR-150-C)
MELINDA WATSON,

          Defendant - Appellant.




                              ORDER AND JUDGMENT *


Before KELLY, McKAY and MURPHY, Circuit Judges.


      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This case is before the court on Melinda Watson’s   pro se request for a

certificate of appealability (“COA”). Until Watson obtains a COA, she cannot


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
appeal the district court’s denial of her motion to vacate, set aside, or correct

sentence brought pursuant to 28 U.S.C. § 2255.      See 28 U.S.C. § 2253(c)(1)(b)

(providing that a petitioner may not appeal the denial of a § 2255 motion unless

she first obtains a COA). Watson’s motion to proceed     in forma pauperis on

appeal is granted .

       Watson pleaded guilty to one count of possessing with intent to distribute

1548.60 grams of crack cocaine in violation of 21 U.S.C. § 841(a)(1). She was

sentenced to serve a 210-month term of incarceration followed by a five-year

term of supervised release. Although Watson signed a plea agreement wherein

she waived her right to bring an appeal or collateral attack on her conviction or

sentence, she filed the instant § 2255 habeas petition on February 16, 2001,

asserting eight grounds for relief.

      The district court concluded that Watson was precluded by the plea

agreement from raising her claims in a collateral attack unless she could

demonstrate that the plea agreement and the waiver were not made knowingly

and voluntarily.   See United States v. Cockerham   , 237 F.3d 1179, 1183 (10th Cir.

2001) (holding that the waiver of the right to collateral review pursuant to § 2255

is generally enforceable if the plea and the waiver were voluntarily and

knowingly made). The court noted that Watson’s statements to the court belie

her assertion that her plea was not knowing or voluntary. The district court then


                                          -2-
considered the merits of Watson’s claim that the waiver and the guilty plea were

not knowing and voluntary because she received ineffective assistance of

counsel. See id. at 1187 (holding “that a plea agreement waiver of post-

conviction rights does not waive the right to bring a § 2255 petition based on

ineffective assistance of counsel claims challenging the validity of the plea or the

waiver”). The court concluded that Watson failed to show that her counsel’s

performance was constitutionally deficient.         See Strickland v. Washington , 466

U.S. 668, 687 (1994). The district court, thus, denied Watson’s § 2255 motion.

       Watson is not entitled to a COA unless she can make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Watson

can make that showing by demonstrating that: (1) the issues raised are debatable

among jurists, (2) a court could resolve the issues differently, or (3) that the

questions presented deserve further proceedings.         See Slack v. McDaniel , 529

U.S. 473, 483-84 (2000).

       Based on our review of Watson’s request for a COA, her appellate brief,

the district court’s order, and the entire record before us, we conclude that the

district court’s disposition of Watson’s § 2255 motion is not deserving of further

proceedings, debatable among jurists of reason, or subject to different resolution

on appeal. Accordingly, Watson has failed to make the required substantial

showing of the denial of a constitutional right and is not entitled to a COA.      See


                                              -3-
28 U.S.C. § 2253(c)(1)(b). This court   denies Watson’s request for a COA for

substantially those reasons set forth in the district court’s order dated July 5,

2001, and dismisses this appeal.

                                        ENTERED FOR THE COURT



                                        Michael R. Murphy
                                        Circuit Judge




                                          -4-